EXHIBIT NEWS RELEASE For Immediate Release Contact:Pat Lawlor (925) 328-4656 Vice President, Finance/Chief Financial Officer Giga-tronics Announces Webcast of its Second Quarter Earnings Conference Call on October 28, SAN RAMON, Calif. – October 16, 2008 – Giga-tronics Inc. (Nasdaq: GIGA) will release results for the second quarter of fiscal year 2009 on Tuesday, October 28, 2008, after the close of trading on the Nasdaq Stock Market. Also on Tuesday, October 28, 2008, Giga-tronics will host a conference call at 4:30 p.m.
